EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Elizabeth Schierman on March 15, 2022.
The application has been amended as follows: 
Amend claim 172: Delete: “The method of claim 35: further comprising, prior to the heating, comminuting the biomass feedstock having the moisture content of at least 25% by weight; wherein the densifying comprises pressing the biomass feedstock to form a plurality of pellets of the first densified biomass; wherein the drying comprises heating, the plurality of pellets of the first densified biomass to remove water therefrom and form a plurality of dried pellets of the second densified biomass having the moisture content of less than 10% by weight; and further comprising cooling the plurality of dried pellets of the second densified biomass.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted February 08, 2022 were received.
Amended claims 1-3, 5-7, 9-21, 25, 27-33, 35 and 36, filed February 08, 2022, are pending and have been fully considered. Claims 4, 8, 22, 24, 26 and 34 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Election/Restrictions
Claims 1-3, 5-7, 9-21, 25, 27-33, 35 and 36 are allowable. The restriction requirement between Group I and II, as set forth in the Office action mailed on August 01, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 23 and 25, directed to the method of independent claim 35, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-3, 5-7, 9-21, 25, 27-33, 35 and 36 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of forming densified biomass, comprising: densifying a biomass feedstock to form a first densified biomass, wherein the biomass feedstock exhibits a moisture content of at least 25% by weight immediately prior to the densifying; drying, in a dryer, to a temperature of between about 50°C and about 100°C, the first densified biomass to form a second densified biomass having a moisture content of less than 10% by weight, and exposing the second densified biomass to acid to form xylose, wherein the method does not comprise steam conditioning, as presented in independent claim 1 of the present invention; a method of forming densified biomass, comprising: exposing a biomass feedstock to ammonia; heating the biomass feedstock and maintaining a mean temperature of the biomass feedstock within a range from 70°C to 110°C for a time period of less than 5 minutes; after exposing the biomass feedstock to the ammonia and heating the biomass feedstock, densifying the biomass feedstock to form a first densified biomass, wherein the biomass feedstock exhibits a moisture content of at least 25% by weight immediately prior to the densifying; and drying, in a dryer, to a temperature of between about 50°C and about 100°C, the first densified biomass to form a second densified biomass having a moisture content of less than 10% by weight, as presented in independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771